IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
BRUCE L. DAVIDSON, M.D., a          )             No. 80062-1-I
single person,                      )
                                    )
                Appellant,          )
                                    )
       v.                           )
                                    )
ROBB W. GLENNY, M.D., individually, )             PUBLISHED OPINION
and SHAWN J. SKERRETT, M.D.,        )
individually,                       )
                                    )
                Respondents.        )
                                    )

       VERELLEN, J. — Government officials may be shielded from individual

liability by absolute privilege when a compelling need shows immunity is required

to properly carry out the duties they have the authority to fulfill. The limited record

at this stage of the proceedings shows Dr. Robb Glenny and Dr. Shawn Skerrett

had authority to make only recommendations about reappointing Dr. Bruce

Davidson. They had no authority to act, so no compelling need supports an

absolute privilege. No Washington case has conferred an absolute privilege upon

a government employee with such limited authority.

       Although RCW 28B.10.648 confers a conditional statutory immunity upon

individual faculty members who participate in peer reviews in good faith, Davidson
No. 80062-1-I/2



alleges his former colleagues acted in bad faith. Davidson alleged facts sufficient

to survive a motion for judgment on the pleadings.

      Therefore, we reverse the trial court’s judgment on the pleadings in favor of

Drs. Glenny and Skerrett.

                                      FACTS

      As alleged,1 the University of Washington (UW) School of Medicine chose

not to renew the annual appointment of Dr. Bruce Davidson, a long-time volunteer

clinical professor at Harborview Medical Center, following a faculty meeting to

discuss reappointments. During that meeting, Dr. Robb Glenny and Dr. Shawn

Skerrett told the faculty about allegations against Davidson of poor patient care

and violations of professional boundaries even though they knew the allegations

had been investigated and determined to be unfounded. The faculty chose not to

renew Davidson’s appointment because of their statements. Davidson sued

Glenny and Skerrett for defamation, false light, and negligence. Glenny and

Skerrett moved for judgment on the pleadings and attached portions of the UW

Faculty Code as well as their biographies from the university’s website. The court

considered the motion, including the attached materials, concluded Glenny and




      1   Because this appeal is from a CR 12(c) motion for judgment on the pleadings,
all facts are taken from Davidson’s complaint, except where otherwise noted. When
reviewing a dismissal granted under CR 12(c), facts alleged in the complaint are
assumed to be true. Washington Trucking Ass’n v. State Emp’t Sec. Dep’t, 188 Wn.2d
198, 207, 393 P.3d 761 (2017) (citing FutureSelect Portfolio Mgmt., Inc. v. Tremont
Grp. Holdings, Inc., 180 Wn.2d 954, 962, 331 P.3d 29 (2014); P.E. Sys., LLC v. CPI
Corp., 176 Wn.2d 198, 211, 289 P.3d 638 (2012)).



                                         2
No. 80062-1-I/3



Skerrett were shielded by an absolute privilege, and dismissed Davidson’s

complaint.

       Davidson appeals.

                                      ANALYSIS

       As a threshold matter, Davidson contends the court erred by considering

materials outside the pleadings.

       Generally, when considering a CR 12(c) motion for judgment on the

pleadings, a trial court may consider only the factual allegations contained in the

complaint.2 But when a complaint alleges the contents of documents and does not

attach them to the complaint, a court may consider those documents as well. 3

Because Davidson’s complaint quotes at length from the UW Faculty Code, albeit

without quotation marks,4 the court could consider it. And although the complaint

does not refer to the website biographies of either Glenny or Skerrett, Davidson

conceded to the trial court that any consideration of their biographies was




       2 LaRose v. King County, 8 Wn. App. 2d 90, 103, 437 P.3d 701 (2019) (citing
Jackson v. Quality Loan Serv. Corp. of Wash., 186 Wn. App. 838, 844, 347 P.3d 487
(2015)); see Washington Trucking, 188 Wn.2d at 207 (“‘We treat a CR 12(c)
motion . . . identically to a CR 12(b)(6) motion.’”) (alternation in original) (quoting P.E.
Sys., 176 Wn.2d at 203).
       3 McAfee v. Select Portfolio Servicing, Inc., 193 Wn. App. 220, 226, 370 P.3d 25
(2016) (citing Rodriguez v. Loudeye Corp., 144 Wn. App. 709, 726, 189 P.3d 168
(2008)).
       4   Compare Clerk’s Papers (CP) at 8 (complaint) with CP at 36 (UW Faculty
Code).



                                            3
No. 80062-1-I/4



harmless.5 Davidson does not show he was prejudiced by the court’s

consideration of either the UW Faculty Code or the respondents’ biographies.

      We review a CR 12(c) dismissal de novo.6 At this stage, a court should

dismiss a complaint “‘only when it appears beyond doubt’ that the plaintiff cannot

prove any set of facts that ‘would justify recovery.’”7 We review the existence of a

privilege de novo as a question of law.8

      Davidson argues the court erred by concluding Glenny and Skerrett

possessed an absolute common law privilege shielding their communications

during the faculty meeting discussing his reappointment. The trial court relied

solely on their possession of an absolute privilege to dismiss Davidson’s

complaint. No one argued and the trial court did not address any statutory

immunity. Glenny and Skerrett contend they were shielded by absolute privilege

as supervisors evaluating Davidson’s work.9




      5   See CP at 107 (noting in his motion for the court to not consider the
documents that “Defendants’ biographies do little more than confirm their status as
inferior state officers.”).
      6 Washington Trucking, 188 Wn.2d at 207 (citing FutureSelect, 180 Wn.2d at
962; P.E. Sys., 176 Wn.2d at 203).
      7Id. (quoting San Juan County v. No New Gas Tax, 160 Wn.2d 141, 164, 157
P.3d 831 (2007); P.E. Sys., 176 Wn.2d at 210).
      8Liberty Bank of Seattle, Inc. v. Henderson, 75 Wn. App. 546, 563, 878 P.2d
1259 (1994) (citing RESTATEMENT (SECOND) OF TORTS § 619(1) cmt. a).
      9See Resp’t’s Br. at 11-13 (arguing absolute privilege applies because
respondents were fulfilling evaluative duties).



                                           4
No. 80062-1-I/5



       First, we consider the common law absolute privilege. An absolute privilege

can shield a government official from any liability. 10 The “extraordinary breadth of

an absolute privilege” limits it to “cases in which the public service and

administration of justice” require it.11 The privilege exists for pragmatic reasons: if

government officials feared their acts could expose them to civil suits, even if the

acts were authorized by law, “[i]t would seriously cripple the proper and effective

administration of public affairs as [e]ntrusted to the executive branch of

government.”12 This pragmatic need is balanced against an individual’s right to be

free of defamatory attacks.13 An official’s rank alone does not decide whether their

acts are shielded by absolute privilege.14

       It is not the title of his office but the duties with which the particular
       officer sought to be made to respond in damages is entrusted—the
       relation of the act complained of to ‘matters committed by law to his
       control or supervision,’—which must provide the guide in delineating




       10 Bender v. City of Seattle, 99 Wn.2d 582, 600, 664 P.2d 492 (1983) (citing
McNeal v. Allen, 95 Wn.2d 265, 267, 621 P.2d 1285 (1980); Gold Seal Chinchillas,
Inc. v. State, 69 Wn.2d 828, 830, 420 P.2d 698 (1966)).
       11   Id.
       12   Spalding v. Vilas, 161 U.S. 483, 498, 16 S. Ct. 631, 637, 40 L. Ed. 780
(1896).
       13
        Liberty Bank, 75 Wn. App. at 566-67 (citing Engelmohr v. Bache, 66 Wn.2d
103, 104, 401 P.2d 346 (1965)).
       14See Barr v. Matteo, 360 U.S. 564, 572-73, 79 S. Ct. 1335, 3 L. Ed. 2d 1434
(1959) (reasoning absolute privilege can extend to “officers of lower rank in the
executive hierarchy”); see also Liberty Bank, 75 Wn. App. at 564 (noting “‘[a] good
number of States . . . have extended the absolute privilege to state officers of various
ranks below that of cabinet level” (alteration in original) (quoting RESTATEMENT
(SECOND) OF TORTS § 591 cmt. c)).



                                             5
No. 80062-1-I/6



       the scope of the rule which clothes the official acts of the executive
       officer with immunity from civil defamation suits.[15]

       A defendant advocating for an absolute privilege must first establish they

had the authority to carry out the allegedly injurious acts.16 Next, the defendant

must show there is a compelling public policy justification for an absolute privilege

by balancing the scope of the official’s authority, the pragmatic need for the

official’s acts to be shielded, and the plaintiff’s right to be free from injury.17

       Glenny and Skerrett argue statutes governing UW and the UW Faculty

Code confer hiring authority upon them as members of the UW faculty.

RCW 28B.20.130(2) grants the Board of Regents authority to employ “members of

the faculty, and employees of the institution, who . . . shall hold their positions

during the pleasure of said board of regents.” Glenny and Skerrett do not show

any statute directly conferring authority upon UW clinical or teaching faculty to

make employment decisions regarding other faculty.18 Although RCW 28B.10.528



       15   Barr, 360 U.S. at 573-74 (quoting Spalding, 161 U.S. at 498).
        See Spalding, 161 U.S. at 499 (“But if [an official] acts, having authority, his
       16

conduct cannot be made the foundation of a suit against him personally for
damages.”).
       17  See Bender, 99 Wn.2d at 600 (“some compelling public policy justification” is
necessary to justify an absolute privilege); Twelker v. Shannon & Wilson, Inc., 88
Wn.2d 473, 479, 564 P.2d 1131 (1977) (citing Ward v. Painters’ Local Union 300, 41
Wn.2d 859, 252 P.2d 253 (1953)) (defendant has the burden of establishing existence
of a privilege).
       18 Glenny and Skerrett argue RCW 28B.20.200 granted them authority to make
employment decisions, but that statute is silent about hiring. RCW 28B.20.200 grants
faculty authority only for “immediate government of the institution under such rules as
may be proscribed by the board of regents.” The statute authorizes self-governance
decisions by UW faculty only to the extent allowed by the UW Board of Regents.



                                             6
No. 80062-1-I/7



grants the Board of Regents the ability to delegate its authority, Glenny and

Skerrett fail to show it delegated hiring authority to them through the UW Faculty

Code.

        Section 24-51 of the Faculty Code provides “[t]he President and the

appropriate college or school faculty share responsibility for recommending faculty

appointments to the Regents,” so “[t]he appropriate faculty, therefore, . . . shall

provide the Regents, through the President, with the information needed for a wise

decision.”19 Section 24-53 of the Faculty Code explains the procedure for renewal

of nontenure faculty appointments:

              A. The voting members of the appropriate
        department . . . shall decide whether to recommend renewal or
        termination of the appointment. . . . The voting faculty of an
        academic unit may, by majority vote, delegate authority to
        recommend the renewal of affiliate or clinical faculty. . . .

                 ....

                B. If this recommendation is a departmental one, the chair
        shall transmit it to the dean. If the chair does not concur in the
        recommendation he or she may also submit a separate
        recommendation.[20]

        The Board of Regents retained its statutory authority to make actual hiring

decisions and did not delegate it to teaching and clinical faculty.21 Because an


        19   CP at 78 (emphasis added).
        20   CP at 79-80 (emphasis added).
        21
         We note Glenny and Skerrett agree that faculty committees make only
reappointment recommendations, which do not become decisions “until they get to the
[Board of] Regents.” July 22, 2020 oral argument, 15:00-15:20,
http://www.courts.wa.gov/content/OralArgAudio/a01/20200722/2.%20Davidson%20v.
%20Glenny%20%20%20800621.mp3.



                                             7
No. 80062-1-I/8



absolute privilege depends upon a government official acting within their

authority,22 and Glenny and Skerrett fail to show they had authority to act, they are

outside the scope of government employees whose acts may be shielded by an

absolute privilege.23

       Even if making a recommendation was an exercise of authority, Glenny and

Skerrett do not show a compelling public policy justification for expanding the

scope of absolute privilege.24 Historically, an absolute privilege has been

extended to three general areas: (1) judicial proceedings, (2) legislative

proceedings, and (3) acts of state by important government officials.25 Here, we

are not concerned with judicial or legislative proceedings. The history of the

doctrine regarding executive officials illustrates its limited scope.




       22   Spalding, 161 U.S. at 498-99.
       23 Glenny and Skerrett cite Oda v. State, 111 Wn. App. 79, 100-01, 44 P.3d 8
(2002), to illustrate that hiring and retention are “carried out primarily at the
departmental level.” Resp’t’s Br. at 2. But Oda cuts against their position because it
too notes UW faculty make hiring recommendations only, and the university is not
bound by them. See 111 Wn. App. at 101 (noting a UW provost accepts hiring
“recommendation[s] from the local faculty level in more than 95 percent of cases”).
Their reliance on section 28-32 in the Faculty Code is also misplaced. That section
allows a faculty member aggrieved by an “injustice” to petition for review of a decision
by “any persons acting on behalf of the University in an administrative capacity and
affecting” employment. CP at 36. Glenny and Skerrett could act on UW’s behalf by
evaluating Davidson even though they lacked the authority to retain him.
       24
        See Bender, 99 Wn.2d at 600 (a compelling public policy justification is
necessary for an absolute privilege to apply).
       25   Engelmohr, 66 Wn.2d at 104-05.



                                            8
No. 80062-1-I/9



       Spalding v. Vilas, a federal Supreme Court decision from 1896, was the

earliest case conferring an absolute privilege on an executive branch official.26 An

attorney filed claims against the Postmaster General, who was then a Cabinet

officer, for lost business and harm to his reputation.27 The attorney alleged he was

injured by a letter sent by the Postmaster General to thousands of postal

employees regarding pay raises granted by an act of Congress.28 The Court

concluded an absolute privilege shielded the Postmaster General’s

communication.29 Because he had the duty to implement the pay raise, “he was

entitled to express his opinion” about the law’s purpose and function “and to

indicate what, in his judgment, was necessary” for postal employees to receive

their increased pay.30 The Court limited this protection to “action having more or

less connection with the general matters committed by law to his control or

supervision.”31

       In the 1959 case of Barr v. Matteo, the Court considered whether absolute

privilege protected an appointed executive branch official below the cabinet level. 32




       26 161 U.S. 482, 493, 16 S. Ct. 631, 40 L. Ed. 780 (1896) (noting whether an
executive branch officer is shielded by absolute privilege “has not . . . been the subject
of judicial determination”)
       27   Id. at 484.
       28   Id. at 485-86
       29   Id. at 498.
       30   Id. at 491.
       31   Id. at 498.
       32   360 U.S. 564, 565, 79 S. Ct. 1335, 3 L. Ed. 2d 1434 (1959).



                                           9
No. 80062-1-I/10



Two former employees of the Office of Rent Stabilization sued its acting director

for defamation after he distributed a press release naming them and stating they

were terminated for approving a plan that “violated the spirit of the” law. 33 The

plan had been unpopular in Congress and the press.34 The Court concluded the

acting head enjoyed an absolute privilege against liability from the press release.35

Because the acting director had been delegated statutory duties, he had the

discretion to publicly address matters that had been discussed in Congress and

the press relating directly to his duties.36

       Seven years later, in Gold Seal Chinchillas, Inc. v. State, our Supreme

Court considered whether absolute privilege shielded “the Attorney General and

his staff” from liability for an allegedly defamatory press release.37 Staff members

from the Consumer Protection Division of the Attorney General’s Office (AGO)

filed a complaint against chinchilla farmers for violating the Consumer Protection

Act,38 and that same day, distributed a press release naming the defendants and

quoting from the complaint.39 The chinchilla farmers sued for defamation. Citing

Spalding, the court determined that for an absolute privilege to apply, the allegedly




       33   Id. at 567 n.5.
       34   Id. at 566-67.
       35   Id. at 574.
       36   Id. at 574-75.
       37   69 Wn.2d 828, 829-30, 420 P.2d 698 (1966).
       38   Ch. 19.86 RCW.
       39   Gold Seal, 69 Wn.2d at 829.



                                           10
No. 80062-1-I/11



injurious statement must “have some relation to the general matters committed by

law to the control or supervision of the particular state official.”40 Because the

attorney general had a statutory duty to enforce the Consumer Protection Act and

an implied duty as an elected official to inform the public of his conduct, an

absolute privilege shielded these acts.41 And because the attorney general carried

out these duties through AGO employees, the attorney general’s absolute privilege

extended to the conduct of those employees.42

       No Washington decision has held every employee in the executive branch

is shielded by absolute privilege whenever they act within their authority. The

Gold Seal court held the elected, cabinet-level attorney general and his staff were

shielded by absolute privilege when fulfilling the attorney general’s duties.43 In

Stidham v. State Department of Licensing, the court concluded statements and

acts by two political appointees, the director and assistant director of the

Department of Licensing, could not be the basis for liability because both were

shielded by an absolute privilege.44 And in Liberty Bank of Seattle, Inc. v.


       40   Id. at 834 (citing Spalding, 161 U.S. at 498).
       41   Id. at 833-34.
       42Id. at 834 (“[S]tate officials, acting through the members of their staffs, are
absolutely privileged with respect to the content of their oral pronouncements or
written publications.”).
       43   Id.
       44 30 Wn. App. 611, 615, 637 P.2d 970 (1981); see RCW 43.24.016(1) (granting
the director authority to “supervise and administer” the department and to “advise the
governor and legislature” about the department); RCW 43.24.016(2)(c) (empowering
the director of the Department of Licensing to appoint assistant directors and
exempting the assistant director from the state civil service law, chapter 41.06 RCW).



                                            11
No. 80062-1-I/12



Henderson, this court concluded an appointed state banking official and a lower-

level statutory appointee acting on the official’s behalf had absolute immunity

against a defamation claim.45

       An official’s rank alone does not decide whether their conduct is shielded by

absolute privilege.46 But a higher-ranking official will more likely need an absolute

privilege to exercise their discretion when acting within the scope of their

wide-ranging statutory duties.47 Glenny and Skerrett are ordinary government

employees, not appointed or elected officials, and do not show they had important

public policy matters within their control or supervision. Even accepting their

contentions about hiring, they had limited authority over a few people to decide a

routine matter.48 They allegedly defamed Davidson when participating in a

meeting before a departmental vote.49 Even if the vote had important practical

implications, their votes were only two out of all those cast. Although the director




       45   75 Wn. App. 546, 567, 878 P.2d 1259 (1994).
       46 See Barr, 360 U.S. at 572-73 (reasoning absolute privilege can extend to
“officers of lower rank in the executive hierarchy”); see also Liberty Bank, 75 Wn. App.
at 564 (noting “‘[a] good number of the [s]tates . . . have extended the absolute
privilege to state officers of various ranks below that of cabinet level’”) (first alteration
in original) (quoting RESTATEMENT (SECOND) OF TORTS § 591 cmt. c (1977)).
       47See Barr, 360 U.S. at 573 (department heads are more likely to be shielded
by absolute privilege “because the higher the post, the broader the range of
responsibilities and duties, and the wider the scope of discretion it entails”).
       48 See Resp’t’s Br. at 11-12 (contending they had authority to “determine who
will teach” within the Division of Pulmonary and Critical Care Medicine).
       49CP at 7 (complaint alleging defamation occurred at a division faculty meeting
to consider reappointments); CP at 80 (Section 24-53 of the Faculty Code explaining
departmental faculty vote on reappointment of nontenure faculty).



                                           12
No. 80062-1-I/13



of a statewide department requires freedom to discuss her employees to manage

her department as she sees fit,50 Glenny and Skerrett fail to show the

“extraordinary breadth of an absolute privilege” is necessary to exercise their

limited authority. Because the trial court relied upon Glenny and Skerrett

possessing an absolute privilege to dismiss Davidson’s suit, it erred.

      Now we turn to the question of statutory immunity. The parties did not

address RCW 28B.10.648(1) in their briefs, and we asked them to come to oral

argument to discuss whether the immunity it grants is inconsistent with an

absolute privilege for individuals who make written or oral statements in support of

or against a person being reviewed for a higher education position. Glenny and

Skerrett contend they qualify for the common law absolute privilege regardless of

RCW 28B.10.648(1).51

       Davidson agrees some form of privilege applies, but it is only a conditional

statutory privilege conferred by RCW 28B.10.648(1). He contends dismissal on

the pleadings was inappropriate because he alleged Glenny and Skerrett acted in

bad faith.52 The question is whether the statute applies here and, if so, whether

Davidson alleged facts sufficient to survive a CR 12(c) motion for judgment on the

pleadings.



      50   Stidham, 30 Wn. App. at 614-15.
      51 July 22, 2020 oral argument, 10:30-11:50, http://www.courts.wa.gov/
content/OralArgAudio/a01/20200722/2.%20Davidson%20v.%20Glenny%20%20%208
00621.mp3.
      52   Id. at 1:20-1:50, 3:20-4:30.



                                          13
No. 80062-1-I/14



       We interpret statutes to carry out the intent of the legislature.53 We

determine its intent by considering the text of the statute and related statutes.54 If

the plain meaning of the statute is clear, then we do not resort to tools of statutory

construction, and we give effect to the statute’s plain meaning as an expression of

legislative intent.55 Because statutory privileges are generally considered to be in

derogation of the common law, they must be strictly construed.56

       RCW 28B.10.648(1) confers immunity from civil suits upon all employees of

“institutions of higher learning serving on peer review committees which

recommend or decide on appointment [or] reappointment . . . for employees of the

institution” so long as their performance on the committee was in good faith. The

same provision also shields “[i]ndividuals who provide written or oral statements in

support of or against a person reviewed . . . if their statements are made in good

faith.”57 This conditional statutory immunity is like a qualified privilege.58 By


       53Magney v. Truc Pham, No. 96669-9, slip op. at 7 (Wash. July 2, 2020),
http://www.courts.wa.gov/opinions/pdf/966699.pdf (quoting Swinomish Indian Tribal
Cmty. v. Dep’t of Ecology, 178 Wn.2d 571, 581, 311 P.3d 6 (2013)).
       54Id. (quoting Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43
P.3d 4 (2002)).
       55   Id. (quoting Campbell & Gwinn, 146 Wn.2d at 9-10).
       56Id. Neither party has argued Glenny and Skerrett’s communications would be
shielded by a qualified privilege under the common law. Thus, we assume, without
deciding, that the conditional privilege granted by RCW 28B.10.648(1) is in derogation
of the common law.
       57   RCW 28B.10.648(1).
       58 See McNamara v. Koehler, 5 Wn. App. 2d 708, 715, 429 P.3d 6 (2018)
(explaining an absolute privilege shields a speaker from “all liability,” whereas a
qualified privilege can be lost if abused) (citing Bender, 99 Wn.2d at 600), review
denied, 192 Wn.2d 1021, 433 P.3d 816 (2019); see also Bender, 99 Wn.2d at 601-02



                                          14
No. 80062-1-I/15



conferring only a conditional immunity upon faculty in hiring committees, the

legislature implicitly rejected the possibility of an absolute privilege for the same

conduct.59 If Davidson was a statutory employee and Glenny and Skerrett were

serving on a “peer review committee” to decide on his reappointment, then only

the conditional immunity in this statute could apply.

       Davidson worked at Harborview Medical Center as an unpaid volunteer

clinical professor. He worked one afternoon each week to see patients with

fellows, residents, and medical students. During his 14 years as a volunteer at

Harborview, he supervised more than 4,000 patient visits. Chapter 28B.10 RCW

does not define “employee,” but it was well-established when RCW 28B.10.648(1)

was enacted that an unpaid volunteer could be a statutory employee. “[W]here

one volunteers or agrees to assist another, to do something for the other’s benefit,

or to submit himself to the control of the other . . . then the service may be

rendered within the scope of [an employer-employee] relationship.”60 Because




(qualified privilege is abused when the speaker acted with “knowledge or reckless
disregard as to the falsity of a statement”) (citing cases).
       59 Cf. Magney, slip op. at 8 (“In interpreting a statute we must keep in mind the
interpretive canon expressio unis est exclusion alterius, i.e., ‘[w]here a statute
specifically designates the things or classes of things upon which it operates, an
inference arises in law that all things or classes of things omitted from it were
intentionally omitted by the legislature.’”) (quoting Wash. Nat. Gas Co. v. Pub. Util.
Dist. No. 1 of Snohomish County, 77 Wn.2d 94, 98, 459 P.2d 633 (1969)).
       60Baxter v. Morningside, Inc., 10 Wn. App. 893, 896-97, 521 P.2d 946 (1974);
see LAWS OF 1984, ch. 137, § 1 (enacting RCW 28B.10.648); see also Fed. Home
Loan Bank of Seattle v. Credit Suisse Sec. (USA) LLC, 194 Wn.2d 253, 289, 449 P.3d
1019 (2019) (“We presume that the legislature is aware of published appellate court
decisions.”).



                                          15
No. 80062-1-I/16



Davidson provided benefits to UW with its consent and was subject to its

regulations in the Faculty Code, we conclude he was a statutory employee for

purposes of RCW 28B.10.648(1).

       The statute also does not define the phrase “peer review committee” nor

the individual words in that phrase. When a statute does not define a term, we

can turn to a standard dictionary.61 A “committee” is a group of “persons

delegated to consider, investigate, or take action upon . . . some matter or

business.”62 A “peer” is any person “belonging to the same group in society,

especially when membership is determined by age, grade, or status.”63 And to

“review” is “to go over with critical examination in order to discover excellences or

defects.”64 Thus, in RCW 28B.10.648(1), a “peer review committee” is a group of

persons belonging to the same group in society who are joined to consider another

peer by critically examining that peer’s excellences and defects.




       61 Cornu-Labat v. Hosp. Dist. No. 2 Grant County, 177 Wn.2d 221, 231, 298
P.3d 741 (2013) (quoting State v. Watson, 146 Wn.2d 947, 954, 51 P.3d 66 (2002)).
We note that the Cornu-Labat court also relied on the dictionary to define the phrase
“peer review committee” when interpreting an exception to the Public Records Act,
RCW 42.56.360(1)(c). Id. at 230-33. To define the phrase, the court looked to the
dictionary before relying upon RCW 7.71.030(1) and RCW 7.70.020 to determine
whether a nonphysician could be part of a “peer review committee” under
RCW 4.24.250. Id. Although both statutes use the phrase “peer review committee,”
RCW 28B.10.648(1) and RCW 4.24.250(1) address distinct situations, so we decline
to rely on the court’s interpretation of the latter to interpret the former.
       62   W EBSTER’S THIRD NEW INT’L DICTIONARY 458 (2002).
       63   W EBSTER’S THIRD NEW INT’L DICTIONARY 1665 (2002).
       64   W EBSTER’S THIRD NEW INT’L DICTIONARY 1944 (2002).



                                          16
No. 80062-1-I/17



       In September of 2016, faculty from the Division of Pulmonary and Critical

Care Medicine “met to consider, among other issues, the reappointment of

volunteer clinical appointments.”65 Section 24-53 of the Faculty Code explains the

“voting members” at a nontenure reappointment meeting are “members of the

appropriate department . . . who are superior in academic rank or title to the

person under consideration.”66 Davidson alleged he was defamed when Glenny

and Skerrett addressed a reappointment meeting and raised the allegations

against him without explaining they were unfounded. Because Davidson alleged

his peers—other physicians in his department—met to critically examine whether

he deserved reappointment, he alleged Glenny and Skerrett defamed him during a

“peer review committee” meeting covered by RCW 28B.10.648(1). And because

the conditional immunity conferred by the statute applies equally to peer review

committee members and anyone “who provide[s] written or oral

statements . . . against a person reviewed,”67 Glenny and Skerrett are statutorily

immune from liability only if their statements were made in good faith.

       A speaker abuses a qualified privilege or immunity when he knows his

statements are false.68 Davidson alleges Glenny and Skerrett “intentionally

omitted key information” and “each knew” they were spreading false impressions



       65   CP at 7.
       66   CP at 80.
       67   RCW 28B.10.648(1).
       68
        Lillig v. Becton-Dickinson, 105 Wn.2d 653, 658, 717 P.2d 1371 (1986) (citing
Bender, 99 Wn.2d at 601).



                                         17
No. 80062-1-I/18



when they spoke with the peer review committee.69 Because Davidson alleged

Glenny and Skerrett did not act in good faith when speaking with the peer review

committee, the conditional immunity conferred by RCW 28B.10.648(1) would not

apply to them.

      Therefore, we reverse.




WE CONCUR:




      69   CP at 2, 7.



                                       18